DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
1. (Currently Amended)  An interactive multimedia structure, comprising:
a floor surface,
a plurality of physical wall surfaces,
a multimedia output system, wherein the multimedia output system comprises the
plurality of physical wall surfaces,
one or more user input devices, and
a tracking system, wherein the multimedia output system and the tracking system
perform at least the following:
output, by the multimedia output system, one or more two-dimensional
images on a majority of the plurality of physical wall surfaces and the floor surface
to create an immersive environment, wherein the immersive environment comprises
one or more virtual objects and one or more virtual environmental elements;
track, by the tracking system, the one or more users interaction with the one
or more user input devices, and the one or more user input device’s physical
interaction with the plurality of physical wall surfaces and the floor surface, within
the interactive multimedia structure; and
modify, by the multimedia output system, output of the one or more virtual
objects based on the interaction, and wherein the interactive multimedia structure is associated with one or more computing devices that perform at least the following:
receive interaction information, wherein the interaction information is related
to the one or more users interaction;
process the interaction information using a machine learning model to
identify one or more characteristics of the interaction information;
determine, using the machine learning model, one or more modifications to
the immersive environment based on the identified one or more characteristics,
wherein the machine learning model is trained based on other interaction
information, and wherein the machine learning model is trained based on past
characteristics of the interaction information corresponding to data related to past
uses of the interactive multimedia structure by the one or more users; and output the determined one or more modifications to the multimedia output system.

2-7. (Original)
8. (Cancelled)
9-15. (Original)
16. (Currently Amended)  An interactive housing structure, comprising:
	at least one interactive multimedia structure, wherein each interactive multimedia structure comprises:
a floor surface,
a plurality of physical wall surfaces,
a multimedia output system, wherein the multimedia output system comprises the
plurality of physical wall surfaces,
one or more user input devices, and
a tracking system, wherein the multimedia output system and the tracking system
perform at least the following:
output, by the multimedia output system, one or more two-dimensional
images on a majority of the plurality of physical wall surfaces and the floor surface
to create an immersive environment, wherein the immersive environment comprises
one or more virtual objects and one or more virtual environmental elements;
track, by the tracking system, the one or more users interaction with the one
or more user input devices, and the one or more user input device’s physical
interaction with the plurality of physical wall surfaces and the floor surface, within
the interactive multimedia structure; and
modify, by the multimedia output system, output of the one or more virtual
objects based on the interaction,
a plurality of user services located within the interactive housing
structure; and
one or more sensors positioned within the interactive housing
structure configured to:
receive instructions from a plurality of mobile devices sending
requests to the one or more of the plurality of user services or the at least one
interactive multimedia structure, and
provide a response associated with the received instructions from the
plurality of mobile devices, and
wherein the at least one interactive multimedia structure is associated with one or more computing devices that perform at least the following:
receive interaction information, wherein the interaction information 1s
related to the one or more users interaction;
process the interaction information using a machine learning model to
identify one or more characteristics of the interaction information;
determine, using the machine learning model, one or more
modifications to the immersive environment based on the identified one or
more characteristics, wherein the machine learning model is trained based on
other interaction information, and wherein the machine learning model is trained based on past characteristics of the interaction information corresponding to data related to past uses of the interactive multimedia structure by the one or more users; and output the determined one or more modifications to the multimedia output system.
17-21 (Original)
22. (Cancelled)
23-24. (Original)
25. (Currently Amended) A device, comprising:
at least one processor; and
at least one memory including computer program code,
wherein the at least one memory and the computer program code are configured to,
with the at least one processor, cause the device at least to:
receive interaction information,
wherein the interaction information is related to an interaction of one or more
users with one or more user input devices, and the one or more user input device’s
physical interaction with a plurality of physical wall surfaces and a floor surface, within a structure that provides an immersive environment, wherein the immersive environment comprises one or more virtual objects and one or more virtual environmental elements,
wherein the immersive environment is displayed on a majority of the plurality of physical wall surfaces of the structure to create the immersive environment;
process the interaction information using a machine learning model to identify one
or more characteristics of the interaction information;
determine, using the machine learning model, one or more modifications to the
immersive environment based on the identified one or more characteristics, wherein the
machine learning model is trained based on other interaction information, and wherein the machine learning model is trained based on past characteristics of the interaction information corresponding to data related to past uses of the structure by the one or more
users; and
output the determined one or more modifications to a multimedia output system,
wherein the multimedia output system comprises the plurality of physical wall surfaces.

27-30. (Original)
Response to Arguments
Applicant’s arguments, see applicant’s remark, filed 06/30/2022, with respect to claims 1-7, 9-21, and 23-30 have been fully considered and are persuasive.  The rejections of previous office action has been withdrawn. Upon further searches and considerations, claims 1-7, 9-21, and 23-30 are allowed because none of prior arts individually or in combination discloses the concept of claim limitation “output, by the multimedia output system, one or more two-dimensional images on a majority of the plurality of physical wall surfaces and the floor surface to create an immersive environment, wherein the immersive environment comprises
one or more virtual objects and one or more virtual environmental elements;
track, by the tracking system, the one or more users interaction with the one
or more user input devices, and the one or more user input device’s physical
interaction with the plurality of physical wall surfaces and the floor surface, within
the interactive multimedia structure; and
modify, by the multimedia output system, output of the one or more virtual
objects based on the interaction, and wherein the interactive multimedia structure is associated with one or more computing devices that perform at least the following:
receive interaction information, wherein the interaction information is related
to the one or more users interaction;
process the interaction information using a machine learning model to
identify one or more characteristics of the interaction information;
determine, using the machine learning model, one or more modifications to the immersive environment based on the identified one or more characteristics, wherein the machine learning model is trained based on other interaction information, and wherein the machine learning model is trained based on past characteristics of the interaction information corresponding to data related to past uses of the interactive multimedia structure by the one or more users; and output the determined one or more modifications to the multimedia output system” as recited in the independent claim 1, 16, and 25.
Allowable Subject Matter
Claims 1-7, 9-21, and 23-30 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425